AFFIRM Opinion Filed July 3, 2013




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-12-00234-CR
                                     No. 05-12-00235-CR
                                     No. 05-12-00236-CR
                                     No. 05-12-00237-CR
                                     No. 05-12-00238-CR
                                     No. 05-12-00239-CR
                      ROBERT DOUGLAS GINTER, Appellant
                                               V.
                          THE STATE OF TEXAS, Appellee
                     On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                    Trial Court Cause Nos. 199-81522-10; 199-81898-10;
                  199-81899-10; 199-81900-10; 199-81901-10;199-81902-10

                               MEMORANDUM OPINION
                          Before Justices O'Neill, Francis and Fillmore
                                   Opinion by Justice Francis
       Robert Douglas Ginter was charged in six multi-count indictments with possession of

child pornography. Appellant pleaded not guilty and, following a bench trial, was convicted on

all charges and sentenced to concurrent twenty-year prison terms. In his sole issue, appellant

contends the evidence was legally insufficient to prove he was the person that possessed the

illegal materials. We affirm.

       In 2009, appellant moved back into the home of his parents, Joseph and Rhonda

Hrabchak, after being away for several years. Appellant set up a temporary bedroom in an open
loft area upstairs that was accessible to the entire family. The area was located between the

bedrooms of his two younger brothers, Andrew and Brandon. Brandon suffered from cerebral

palsy.

         Sometime after appellant moved in, Rhonda discovered a virus on the family desktop

computer upstairs. Joseph was able to eliminate the virus from the computer, but the problem

recurred weeks later. Joseph again removed the virus. When the virus returned a third time,

Joseph searched the computer to try to determine where the virus was coming from and found

pornography had been downloaded onto the computer. Some of the images depicted a “younger

child.” Joseph installed tracking software which showed appellant was the person responsible

for visiting the pornographic websites. Both Joseph and Rhonda confronted appellant, but he

denied going to the sites.

         Sometime after that incident, appellant’s parents bought him a laptop computer. Only

appellant used the computer. The computer was password-protected, and no one in the family

knew the password except appellant. Appellant’s parents told Andrew they did not want him

using appellant’s laptop; Brandon did not have the capability of using the computer.

         In June 2010, Plano Police Detective Jeff Rich used computer forensic tracking software

to locate an Internet Protocol (IP) address sharing files that appeared to be known images of

child pornography through the peer-to-peer sharing network, Limewire. Rich explained he

matched the “hash values” of the files being shared to hash values assigned to known child

pornography files maintained in a law enforcement database. Rich said the address was sharing

239 files over a peer-to-peer network; of the 239 files, 45 had values matching ones known to be

child pornography.




                                                2
       With this information, Rich obtained a court order for Verizon Internet Services and was

able to track the IP address to appellant’s mother. Rich then obtained a warrant to search for

suspected child pornography at the address provided by Verizon. Rich and several other officers

executed the search warrant at the Hrabchak house. When the police arrived, appellant ran out

the back door and was later apprehended. As part of his search, Rich seized three computers

from the Hrabchak house, including appellant’s personal laptop. At the police station, Rich used

computer forensic software and located both stored and deleted files containing child

pornography images and videos on appellant’s laptop. No child pornography was found on the

other seized computers.

       In reviewing a challenge to the legal sufficiency of the evidence, we examine the

evidence in the light most favorable to the judgment to determine whether any rational trier of

fact could have found the essential elements of the offense beyond a reasonable doubt. Jackson

v. Virginia, 443 U.S. 307, 319 (1979). The factfinder exclusively determines the weight and

credibility of the evidence. Wise v. State, 364 S.W.3d 900, 903 (Tex. Crim. App. 2012). This

standard is the same for both direct and circumstantial evidence. Id. For the evidence to be

sufficient, the State need not disprove all reasonable alternative hypotheses that are inconsistent

with the defendant’s guilt. Id. Rather, a court considers only whether the inferences necessary

to establish guilt are reasonable based upon the cumulative force of all the evidence when

considered in the light most favorable to the verdict. Id.

       A person commits possession of child pornography if he “knowingly or intentionally

possesses visual material that visually depicts a child younger than 18 years of age at the time the

image of the child was made who is engaging in sexual conduct” and he “knows that the material

depicts the child” in this manner. TEX. PENAL CODE ANN. § 43.26(a) (West Supp. 2012). A




                                                 3
person possesses a thing when he exercises actual care, custody, control, or management over the

thing. Id. § 1.07(a)(39) (West Supp. 2012). A person acts “intentionally” or with intent “with

respect to the nature of his conduct or to a result of his conduct when it is his conscious objective

or desire to engage in the conduct or cause the result.” Id. § 6.03(a) (West 2011); Wise, 364
S.W.3d at 903. A person acts knowingly or with knowledge of the nature of his conduct or

circumstances “when he is aware of the nature of his conduct or that the circumstances exist.”

Id. § 6.03(b). Proof of a culpable mental state almost invariably depends upon circumstantial

evidence. See Hernandez v. State, 819 S.W.2d 806, 810 (Tex. Crim. App. 1991)¸overruled on

other grounds by Fuller v. State, 829 S.W.2d 191 (Tex. Crim. App. 1992). A trier of fact can

infer knowledge from all the circumstances, including the acts, conduct, and remarks of the

accused. See Dillon v. State, 574 S.W.2d 92, 94 (Tex. Crim. App. [Panel Op.] 1978).

       On appeal, appellant claims this evidence is legally insufficient to prove he was the

person responsible for the child pornography found on his computer. He argues the State did not

exclude the possibility that another individual could have put the child pornography on

appellant’s computer, relying on evidence that the computer was accessible to other people in the

house and had previously been pawned. As support, he relies on United States v. Moreland, 665
F.3d 137, 151-54 (5th Cir. 2011), where the Fifth Circuit reversed a conviction because the

evidence was insufficient to show the defendant had knowledge or possession of child

pornography found on his computer where two other people had access to the computer and

knew the defendant’s username and password.

       Moreland is distinguishable. The evidence in this case shows the laptop containing the

child pornography was registered under the user name “Robert” and was password-protected.

No one else in the household other than appellant knew the laptop’s password, and no one else in




                                                  4
the household used the computer except for appellant. Andrew had been instructed not to use the

computer, and Brandon could not access a computer and download files. Additionally, the child

pornography found on the computer was specifically stored under appellant’s user name, Robert.

       In addition to this evidence, there was other circumstantial evidence linking appellant to

the illegal materials. Child pornography was discovered on the family computer after appellant

moved back into the home. Tracking software was installed on the computer and indicated

appellant was the person responsible. Also, appellant’s father testified that before appellant

moved in, there was no child pornography discovered in the household. After appellant had his

own laptop, no more child pornography appeared on the desktop. Finally, when the police

executed the search warrant at appellant’s residence, appellant attempted to flee through the back

door. See Hardesty v. State, 656 S.W.2d 73, 78 (Tex. Crim. App. 1983) (explaining that flight

can be used as a circumstance of guilt).

       Considering all the evidence, we conclude it is legally sufficient to establish beyond a

reasonable doubt that appellant was the person who intentionally and knowingly possessed

images of child pornography on his computer. We overrule the sole issue.

       We affirm the trial court’s judgments.




                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE


Do Not Publish
TEX. R. APP. P. 47
120234F.U05




                                                5
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

ROBERT DOUGLAS GINTER, Appellant                  On Appeal from the 199th Judicial District
                                                  Court, Collin County, Texas
No. 05-12-00234-CR        V.                      Trial Court Cause No. 199-81522-10.
                                                  Opinion delivered by Justice Francis;
THE STATE OF TEXAS, Appellee                      Justices O'Neill and Fillmore participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered July 3, 2013




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE




                                              6
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

ROBERT DOUGLAS GINTER, Appellant                  On Appeal from the 199th Judicial District
                                                  Court, Collin County, Texas
No. 05-12-00235-CR        V.                      Trial Court Cause No. 199-81898-10.
                                                  Opinion delivered by Justice Francis;
THE STATE OF TEXAS, Appellee                      Justices O'Neill and Fillmore participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered July 3, 2013




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE




                                              7
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

ROBERT DOUGLAS GINTER, Appellant                  On Appeal from the 199th Judicial District
                                                  Court, Collin County, Texas
No. 05-12-00236-CR        V.                      Trial Court Cause No. 199-81899-10.
                                                  Opinion delivered by Justice Francis;
THE STATE OF TEXAS, Appellee                      Justices O'Neill and Fillmore participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered July 3, 2013




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE




                                              8
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

ROBERT DOUGLAS GINTER, Appellant                  On Appeal from the 199th Judicial District
                                                  Court, Collin County, Texas
No. 05-12-00237-CR        V.                      Trial Court Cause No. 199-81900-10.
                                                  Opinion delivered by Justice Francis;
THE STATE OF TEXAS, Appellee                      Justices O'Neill and Fillmore participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered July 3, 2013




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE




                                              9
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

ROBERT DOUGLAS GINTER, Appellant                   On Appeal from the 199th Judicial District
                                                   Court, Collin County, Texas
No. 05-12-00238-CR        V.                       Trial Court Cause No. 199-81901-10.
                                                   Opinion delivered by Justice Francis;
THE STATE OF TEXAS, Appellee                       Justices O'Neill and Fillmore participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered July 3, 2013




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                              10
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

ROBERT DOUGLAS GINTER, Appellant                   On Appeal from the 199th Judicial District
                                                   Court, Collin County, Texas
No. 05-12-00239-CR        V.                       Trial Court Cause No. 199-81902-10.
                                                   Opinion delivered by Justice Francis;
THE STATE OF TEXAS, Appellee                       Justices O'Neill and Fillmore participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered July 3, 2013




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                              11